 IRON WORKERSLOCAL 433 (UNITED STEEL)621IronWorkers Local 433,affiliated with the Interna-tional Association of Bridge,Structural and Or-namental Iron Workers,AFL-CIOandUnitedSteelandAram Kazazian Construction, IncandCarlson SouthwestCorpCases 31-CC-1761, 31-CC-1777, 31-CC-1770, and 31-CC-1801-1On August 2, 1988, the Board notified the partiesthat it had accepted the remand from the NinthCircuit and invited the parties to submit statementsof position regarding the remanded issues Thereaf-ter, the Respondent and the General Counsel filedstatements of positionApril 10, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 31, 1986, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding adopting the administrative lawjudge's finding that in four separate instances theRespondent, Ironworkers Local 433, attempted byunlawful means to induce neutral parties to ceasedoing business with employers with which the Re-spondent had a labor dispute and thereby violatedSection 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act 1 Thereafter, the Board filed a peti-tion for enforcement with the United States Courtof Appeals for the Ninth Circuit Although the Re-spondent conceded two of the violations, it con-tested the Board's finding that it violated Section8(b)(4)(ii)(B) by threatening Vegas Steel, a neutralcontractor, that it would picket the Circus jobsite ifUnited Steel performed steel erection there, withan object of forcing Vegas to cease doing businesswith United Steel, and the finding that it violatedSection 8(b)(4)(i) and (n)(B) by picketing a gate re-served forneutralcontractors at the Carlson construction site with signs that did not name the em-ployer with which the Union had its primary dis-puteThe Respondent also contested the appropriateness of the Board's broad cease-and desist order,which was based on the Respondent's repeated vio-lationsof Section 8(b)(4)(B) in this and othercases 2 On June 27, 1988, the court denied enforce-ment of the Board's Order, finding that the Re-spondent did not unlawfully threaten to picket theCircus jobsite and remanding to the Board, for fur-ther consideration, the violation found at the Carl-son jobsite and the appropriateness of the Board'sbroad orders1280 NLRB 1325 Subsequent to theBoards decisionthe Respondentfiled a motionfor reconsiderationwhich was denied byunpublishedorder2As the Respondentdid not contestthe Board s finding of violationsregarding its conduct at theHollywood jobsiteand atthe McCarren Airport jobsiteour Decisionand Orderreportedat 280 NLRB 1325 pertaming to those violations is final and binding2NLRB v Iron Workers Local 433850 F 2d 551 (9th Cir 1988)ITHE EVIDENCEInNovember 1984, Southland Corporation re-tainedCarlson Southwest Corp (Carlson) as thegeneral contractor for the construction of a largewarehouse facility and a vehicle maintenance facili-ty in San Bernardino, California Carlson subcon-tracted toWarehouse Equipment, Inc (Ware-house), a nonunion company, the work ofinstallingmetalracks ii1 the warehouse A business agent forthe Respondent asked Carlson who would be installing the racks and was notified that Warehousewould be doing the work Subsequently, Carlsonheard rumors that the Respondent was upset thatthe installationwork was being done by a non-union company As a result, Carlson sent the Re-spondent a telegram stating that Carlson would setup a reserve gate system at the jobsite and thatWarehouse was being assigned to gate 1When thepickets arrived at gate 1, however, they found asign stating that certain specified employers wereassignedto use that gate, while all other employerswere directed to use gate 2Warehouse was notone of the employers specified as being assigned togate I Two picketers then picketed both gates atthe jobsite with signsstatingWork Being PerformedBelow Standards Established ByIron Workers Local 433Authorized BySan Bernardino Bldg & ConstructionTrades Council AFL-CIOIronworkers employed by two other subcontrac-tors on the site, Cal Erectors and Ben F Smith, re-fused to work on the days that the project waspicketedIIDISCUSSION1In finding in our previous decision that theRespondent had engaged in unlawful secondary activity,we relied on the fact that the Respondentpicketed gate 1, a gate that we found to have beenreserved for neutral contractors, with picket signsthat did not name Warehouse as the employer withwhich the Respondent had a dispute The NinthCircuit disagreed with our finding that gate 1 hadbeen reserved for neutral contractors, reasoning293 NLRB No 74 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat, in light of Carlson's telegram to the Respondent stating that gate 1 would be reserved for Ware-house employees, the general notice posted at thegate identifying the gate as reserved for variousneutral contractorswas insufficient to overcomethe specific written notice given to the Respondentand thus did not properly establish a reserved gateThe court, however, left to our determination onremand whether the Respondent's failure to identi-fy on its picket signs the employer with which ithad a dispute would support a finding that the Respondenthad an illegal secondary objectiveHaving considered the court's opinion, and the par-ties'positions on remand, we find that the Respondent did violate Section 8(b)(4)(i) and (ii)(B) atthe Carlson jobsiteSection8(b)(4)reflectsCongress'desireto"preserv[e] the right of labor organizations to bungpressure to bear on offending employers in primarylabor disputes" while "shielding unoffending em-ployers and others from pressures in controversiesnot their own "NLRB v Denver Building TradesCouncil,341 U S 675, 692 (1951) Thus, although aunion may use economic pressureagainst aprimaryemployer, a union cannot use, or threaten to use,economic pressureagainst a"secondary employer,"that is, one with which the union does not have adispute, for the purpose of forcing the secondaryemployer to stop doing business with the primaryemployerWhen, however, a primary employer isengaged in work at the situs under the control of asecondary employer, a union may picket the situsprovided the picketing is primary in natureIn considering whether common situs picketingis primary in nature, the Board is assisted by exami-nation of the guidelines set forth inSailorsUnion(Moore Dry Dock),92 NLRB 547, 549 (1950) (a)the picketing is strictly limited to times when thesitus of the dispute is located on the secondary em-ployer's premises, (b) at the time of the picketing,the primary employer is engaged in its normal business at the situs, (c) the picketing is limited toplaces reasonably close to the location of the situs,and (d) the picketing discloses clearly that the dis-pute is with the primary employer Furthermore,the burden is on the union "to convince the trier offact that [its] picketing was conductedin a mannerleastlikely to encourage secondary effects "IronWorkers Local 433 v NLRB,598 F 2d 1154, 1159(9th Cir 1979) (quotingRamey Construction Co vPainters Local 544,472 F 2d 1127, 1131 (5th Cir1973))Although the failure to comply with any one oftheMoore Dry Dockcriteria does not constitute aper se violation of the Act, the failure does create apresumption that the picketing had an unlawfulsecondary purposeElectricalWorkers IBEW Local332 (WS B Electric),269 NLRB 417, 421 (1984),ElectricalWorkers IBEW Local 861 (Plauche Elec-tric),135NLRB 250, 255 (1962) It is a simplematter for a union to identify the primary employeron its signs Thus, it is reasonable to presume thatpicketing a common situs with signs that fail toidentify the primary employer hasas anobject enmeshingneutrals, inviolation of Section 8(b)(4)(i)and (ii)(B) of the ActLaborers Local 389 (CalconConstruction),287 NLRB 570 (1987)The Respondent picketed at gates 1 and 2 withsigns that did not identify the employer with whichthe Respondent had a dispute That conduct raisesa presumption that an object of the picketing wasto enmesh neutrals, shifting to the Respondent theburden of showing that the picketing did not havean unlawful secondary objective The Respondenthas not done so Rather, the Respondent arguesthat because Carlson, by its telegram to the Re-spondent, established gate 1 as a reserved gatesolelyforWarehouse, gate 1 was no longer acommon situs, but, rather, the situs of the primarydisputeWithout a common situs, theMoore DryDockcriteriawould not apply, and the Respondentwould not have an obligation to identify the em-ployer with whom it had a dispute 4The Respondent's assertion, however, totally ig-nores the fact that the Respondent did not limit itspicketing to the gate that it asserts was reservedsolely forWarehouseRather, the Respondentpicketed both gates at the Carlson jobsite As evi-denced by the sign posted at gate 1, other employers on the construction site clearly were using thegates at which the Respondent was picketingThus, we find no merit in the Respondent's asser-tion that its picketing was not conducted at acommon jobsite and thatMoore Dry Dockdoes notapply The Respondent had an obligation to identi-fyWarehouse as the employer with which it had adispute Its failure to do so indicates that the pick-eting had unlawful secondary objectivesAs theRespondent offered no evidence to show other-wise,we find that the Respondent picketed theCarlson jobsite with an unlawful secondary objective and therefore violated Section 8(b)(4)(1) and(u)(B) of the Act2The Ninth Circuit also directed the Board toreconsider its broadcease-and-desist order because* The Respondent also argues that it was not responsible for the picketmg and that the judge erroneously concluded that the Respondent picketed gates I and 2 We have not considered these arguments because theNinth Circuit accepted the Board s findings that the Respondent was responsible for the picketing and that the picketing took place at bothgatesTherefore these issues were not included in the scope of theremand IRON WORKERSLOCAL433 (UNITED STEEL)623the court had reversed one violation and remandeda second For the reasons stated below, we findthat a broad remedial order remains appropriateWe originally adopted the judge's broad remedi-al order based on her findings of 8(b)(4) violationsat four worksites in the instant case as well as twoearlier cases in which the Respondent was found tohave violated Section 8(b)(4)(i) and (ii)(B) of theAct 5 As set forth above, we have affirmed ouroriginal finding that the Respondent's picketing ofthe Carlson jobsite violated Section 8(b)(4)(i) and(ii)(B)This conduct, together with the violationsfound at the Hollywood and McCarren Airportjobsites that the Ninth Circuit left undisturbed andtheRespondent's history of 8(b)(4)(B) violations,establishes a pattern of conduct by the Respondentindicating a proclivity to violate the secondaryboycott provisions of the Act 6 Accordingly, abroad remedial order remains appropriateORDERThe Respondent, Iron Workers Local 433, affili-ated with the International Association of Bridge,Structural and Ornamental IronWorkers, AFL-CIO, its officers, agents, and representatives, shall1Cease and desist from(a) In any manner inducing and encouraging employees of Carlson Southwest Corp, Cal Erectors,Ben F Smith, or any other person engaged in commerce or in an industry affecting commerce, torefuse in the course of their employment to per-form any services where an object thereof is toforce or require Carlson Southwest Corp, CalErectors, Ben F Smith, or any other person tocease doing business with Warehouse Equipment,Inc, with each other, or with any other person(b) In any manner threatening, coercing, or re-strainingCarlson Southwest Corp, Cal Erectors,Ben F Smith, or any other person engaged in com-merce or in an industry affecting commerce, wherean object thereof is to force or require CarlsonSouthwest Corp, Cal Erectors, Ben F Smith, orany other person, to cease doing business with oneanother,Warehouse Equipment, Inc , or any otherperson2Take the following affirmative action neces-sary to effectuate the policies of the Act5 IronWorkers Local433(OltmansConstruction)272NLRB 1182(1984)IronWorkers Local 433 (V Systems)JD-(SF)-163-84 (not reported)9 The Respondentasserts that becausewe didnot issue a broad orderin a recent caseIronWorkers Local433(Crane Co)288 NLRB 717(1988) the Board is precluded from grantinga broad orderin this caserelyingon unlawful activity that occurred prior to theissuanceofCraneCoWe find noment in theRespondents positionCrane Co is distinguishable from the instant case becauseCrane Coinvolved only one instance of unlawful picketingHere the Respondenthas engaged in unlawful activityat three separate worksites(a)Post at its business offices and all meetinghalls located in the State of California copies of theattached noticemarked "Appendix "v Copies ofthe notice, on forms provided by the Regional Di-rector for Region 31, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(b)Furnish the Regional Director with a suffi-cient number of signed copies of the notice forposting by Carlson Southwest Corp, Cal Erectors,and Ben F Smith, provided those employers arewilling, at all places where notices to employeesare customarily posted(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyr If this Orderis enforced by a judgmentof a UnitedStates court ofappeals the words in the notice reading Postedby Order ofthe NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations BoardAPPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT in any manner induce or encour-age employees of Carlson Southwest Corp, CalErectors, Ben F Smith, or any other person en-gagedin commerce or in an industry affectingcommerce, to refuse in the course of their employ-ment toperform any service where an object there-of is to force or require Carlson Southwest Corp,Cal Erectors, Ben F Smith, or any other person tocease doingbusinesswithWarehouse Equipment,Inc, with one another, or with any other personWE WILL NOTin any mannerthreaten, coerce,or restrain Carlson Southwest Corp, Cal Erectors,Ben F Smith, or any other person engaged in com-merce or in an industry affecting commerce, wherean object thereof is to force or require CarlsonSouthwest Corp, Cal Erectors, Ben F Smith, orany other person to cease doing business with each 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother,Warehouse Equipment, Inc , or any otherpersonIRONWORKERSLOCAL 433, AFFILIATED WITH THE INTERNATIONAL AS-SOCIATIONOF BRIDGE,STRUCTURALAND ORNAMENTALIRON WORKERS,AFL-CIO